DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 October 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over DE102011103513 (hereinafter Pfalzgraf) in view of Janssen (U.S. Publication No. 2011/0170102, hereinafter Janssen) and Akatsuka (U.S. Patent No. 4,116,797, hereinafter Akatsuka).
	With respect to Claim 1, Pfalzgraf  discloses an analysis system that analyzes air in a test chamber in which a test piece [engine], which is a vehicle or a component thereof, is provided, the analysis system comprising: a sampling unit [NOx sensor] that samples particulates contained in the air in the test chamber; a first analyzing unit [NOx sensor] that analyzes the particulates sampled by the sampling unit by performing elemental analysis; a second analyzing unit [page 3 last sentence describes another NOx sensor, installed in the exhaust system] that analyzes an emission discharged from the test piece by analyzing components contained in the emission; and an analysis result output unit [control unit] that outputs an analysis result of the first analyzing unit.  See page 2 1st paragraph for NOx sensor sampling test chamber air.  See page 2 last paragraph for control unit.
	Pfalzgraf does not disclose that the first analyzing unit identifies a plurality of elements of the particles sampled or a validity determining unit that determines on the basis of the analysis result of the first analyzing unit, validity of the analysis result of the second analyzing unit, wherein the first analyzing unit is confirmed to analyze the particles which are a different component from particulates produced by combustion of fuel in an internal combustion engine of the test piece.  
	Janssen discloses that the first analyzing unit performs elemental analysis of the particulates sampled by the sampling unit in which a plurality of elements of the particles sampled by the sampling unit are identified, [para 46-47] including components different from particles produced by combustion of fuel [such as brass, see para 47, useful for indicating wear of bearing].
	Akatsuka shows an example of validating exhaust gas analysis by comparing the sensor reading of the exhaust stream to analysis of atmospheric conditions.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add to Pfalzgraf that the first analyzing unit performs elemental analysis of the particulates sampled by the sampling unit for the benefit of tracking engine wear, as the elements detected show the source of the wear and would also include a validity determining unit that determines on the basis of the analysis result of the first analyzing unit, validity of the analysis result of the second analyzing unit, wherein the first analyzing unit is confirmed to analyze the particles which are a different component from particulates produced by combustion of fuel in an internal combustion engine of the test piece for the benefit of improving accuracy by eliminating error introduced from outside the exhaust stream.
	With respect to Claim 2, Pfalzgraf discloses further comprising: a data storage unit [the can bus in the second paragraph would require some memory] that stores the analysis result of the first analyzing unit and an analysis result of the second analyzing unit in association with each other.
	With respect to Claim 3, Pfalzgraf discloses further comprising: a dynamometer [page 3, 3rd paragraph] that places a load on the test piece; and an exhaust gas sampling device [page 3 last sentence describes another NOx sensor, installed in the exhaust system] that samples exhaust gas discharged from the test piece, wherein, while the exhaust gas sampling device is sampling the exhaust gas, the sampling unit samples the particulates contained in the air in the test chamber [See page 2 1st paragraph for NOx sensor sampling test chamber air].
	With respect to Claim 6, the combination of Pfalzgraf and Janssen disclose further comprising: a source data storage unit that stores source estimation data in which a source of the particulates in the test chamber and an element contained in the source are associated with each other; and a source estimating unit that estimates, on the basis of the analysis result of the first analyzing unit and the source estimation data, a source of the particulates contained in the air in the test chamber.  Janssen’s para 47 details doing elemental analysis as a way to determine the source of the measured particulates.  
	With respect to Claim 8, Pfalzgraf discloses the sampling unit has a sampling port provided near an intake port of an engine of the test piece.  Near is a relative term.  The engine is in the test chamber, and the sampling unit would have a port to put the gas in contact with the sensing element.  Any location in the test chamber is near the engine.
	With respect to Claim 9, Pfalzgraf discloses an analysis method that analyzes air in a test chamber in which a test piece [engine], which is a vehicle or a component thereof, is provided, the analysis method comprising: a sampling step for sampling particulates [See page 2 1st paragraph for NOx sensor sampling test chamber air] contained in the air in the test chamber; a first analyzing step for analyzing the particulates sampled by the sampling unit; and an analysis result outputting step for outputting an analysis result of the first analyzing step [See page 2 last paragraph for control unit outputting result].
	Pfalzgraf does not disclose that the first analyzing unit identifies a plurality of elements of the particles sampled or a validity determining unit that determines on the basis of the analysis result of the first analyzing unit, validity of the analysis result of the second analyzing unit, wherein the first analyzing unit is confirmed to analyze the particles which are a different component from particulates produced by combustion of fuel in an internal combustion engine of the test piece.  
	Janssen discloses that the first analyzing unit performs elemental analysis of the particulates sampled by the sampling unit in which a plurality of elements of the particles sampled by the sampling unit are identified, [para 46-47] including components different from particles produced by combustion of fuel [such as brass, see para 47, useful for indicating wear of bearing.
	Akatsuka shows an example of validating exhaust gas analysis by comparing the sensor reading of the exhaust stream to analysis of atmospheric conditions.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add to Pfalzgraf that the first analyzing unit performs elemental analysis of the particulates sampled by the sampling unit for the benefit of tracking engine wear, as the elements detected show the source of the wear and would also include a validity determining unit that determines on the basis of the analysis result of the first analyzing unit, validity of the analysis result of the second analyzing unit, wherein the first analyzing unit is confirmed to analyze the particles which are a different component from particulates produced by combustion of fuel in an internal combustion engine of the test piece for the benefit of improving accuracy by eliminating error introduced from outside the exhaust stream.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pfalzgraf) in view of Janssen, Akatsuka and Chapman et al. (U.S. Patent No. 4,121,925, hereinafter Chapman).
	With respect to Claim 10, Pfalzgraf  discloses an analysis system that analyzes air in a test chamber in which a test piece [engine], which is a vehicle or a component thereof, is provided, the analysis system comprising: a sampling unit [NOx sensor] that samples particulates contained in the air in the test chamber; a first analyzing unit [NOx sensor] that analyzes the particulates sampled by the sampling unit by performing elemental analysis; a second analyzing unit [page 3 last sentence describes another NOx sensor, installed in the exhaust system] that analyzes an emission discharged from the test piece by analyzing components contained in the emission; and an analysis result output unit [control unit] that outputs an analysis result of the first analyzing unit.  See page 2 1st paragraph for NOx sensor sampling test chamber air.  See page 2 last paragraph for control unit.
	Pfalzgraf does not disclose that the first analyzing unit identifies a plurality of elements of the particles sampled or a validity determining unit that determines on the basis of the analysis result of the first analyzing unit, validity of the analysis result of the second analyzing unit, wherein the first analyzing unit is confirmed to analyze the particles which are a different component from particulates produced by combustion of fuel in an internal combustion engine of the test piece.  
	Janssen discloses that the first analyzing unit performs elemental analysis of the particulates sampled by the sampling unit in which a plurality of elements of the particles sampled by the sampling unit are identified, [para 46-47] including components different from particles produced by combustion of fuel [para 47 shows tracking different compounds of interest indicative of wear, such as brass for bearings, iron for engine blocks and “other compounds that indicate engine wear in specific applications”.  Chapman column 1, line 54- column 2, line 6 shows that brakes are known to have platinum, such that one of ordinary skill in the art would recognize that platinum is indicative of brake wear]
	Akatsuka shows an example of validating exhaust gas analysis by comparing the sensor reading of the exhaust stream to analysis of atmospheric conditions.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add to Pfalzgraf that the first analyzing unit performs elemental analysis of the particulates sampled by the sampling unit for the benefit of tracking brake wear, as the platinum indicates brake wear and would also include a validity determining unit that determines on the basis of the analysis result of the first analyzing unit, validity of the analysis result of the second analyzing unit, wherein the first analyzing unit is confirmed to analyze the particles which are a different component from particulates produced by combustion of fuel in an internal combustion engine of the test piece for the benefit of improving accuracy by eliminating error introduced from outside the exhaust stream.


Response to Arguments
Applicant's arguments filed 31 October 2022 have been fully considered but they are not persuasive.
	The applicant argues that Pfalzgraf only detects particles associated with combustion, doesn’t show a validity unit and makes no mention of brakes or platinum.  The examiner has addressed the new claim limitations in the rejection above.  Janssen shows tracking non- combustion related elements in the exhaust to track wear of different vehicle components.  Akatsuka shows reducing error in gas exhaust analysis by comparing the exhaust stream to atmospheric readings.  Chapman shows that platinum is used in breaks to aid with friction.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX T DEVITO/Examiner, Art Unit 2855              

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855